ADVISORY ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a response to the after final remarks (see REMARKS filed on 30 July 2021) by Applicant with respect to the rejection of pending claims 1, 3-6, 8-11, 13-16, and 18-20. By virtue of the after final remarks, Applicants present arguments for independent claims 1, 11 and 20, and dependent claims 3-6, 8-10, 13-16 and 18-19.
Applicant’s arguments filed 30 July 2021 have been fully considered, but they are not persuasive.
	In view of arguments presented by Applicants with respect to unamended claim limitations, the examiner will respond with the following rebuttal arguments.
	Issue: Rejection of claim 1 under U.S.C. § 103.
	Regarding Claim 1, Applicant argues, in part, “Sharma does not teach or suggest ‘obtaining the scene ID of the shopping venue based on the device ID and a pre-stored mapping relationship between the device ID and the scene ID of the shopping venue,’ as recited in claim 1 (emphasis in original)”, 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Sharma alone is not relied upon for teaching the above disputed limitation. A review of the Office Action of 13 May 2021, in fact, illustrates on p. 8 how a combination of prior art references (e.g., Sharma, in view of Carbonell, Borhan, and Ishii) discloses the limitation, “receive a device ID of a registration device associated with the shopping venue, the registration device being configured to register an entry of the user to the shopping venue, and obtain the scene ID of the shopping venue based on the device ID and a pre-stored mapping relationship between the device ID and the scene ID of the shopping venue”. As such, the examiner is not persuaded by the Applicant’s argument.
	Continuing, the Applicant states, “[t]he Examiner asserted ‘tracking a shopper as he/she visits each retail location/store (e.g. entry of user is registered at each retail location or store) implies a pre-stored mapping relationship between the cameras and the retail locations/stores’ (Office Action, p. 5, emphasis added). However …  the portions of Sharma cited by the Examiner do not imply a pre-stored mapping relationship between the cameras and the retail locations/stores, because in Sharma, tracking a shopper as he/she visits each retail location/store is implemented by the MAC address of the mobile device of the shopper. There is no support for a pre-stored mapping relationship between the cameras and the retail locations/stores in Sharma. To the contrary, Sharma's disclosure to ‘track the shopper's behavior as she visits each location, and aggregate the results in a single database’ indicates that Sharma does not need a pre-stored mapping relationship between a registration device (such as a camera) and the scene ID of the shopping venue, because Sharma’ aggregates the results in a single database." Applicant respectfully traverses the Examiner's rejection based on the alleged implying”.
	In reply, the examiner disagrees since Sharma expressly discloses an overview of tracking a shopper’s behavior as he or she travels a retail environment in their abstract which counters the Applicant’s position.
For convenience of this rebuttal, then, the examiner will present an annotated version of Sharma’s abstract where Sharma recites, “A method and system for cross-channel shopper behavior analysis. Tracking individual shopper behavior across many retail locations (i.e., across multiple channels) can be extremely valuable for product manufacturers and retails [tracking of cross-channel behavior – sensors (e.g., cameras) register entry and exit of a shopper as she enters and exits a store (pre-stored mapping relationship between sensors and store enables analysis of cross-channel behavior, such as frequency of visits by a shopper to a particular store – see col. 6)]. A configuration of vision sensors and mobile access points can be used to detect and track shoppers as they travel a retail environment, forming a trajectory [in-store cameras track a shopper, and produce ‘trajectory’ information]. The trajectory data can then be associated with Point of Sale data to form a full set of shopper behavior data [store-specific ‘trajectory’ information is obtained which implies a pre-stored mapping between camera(s) and a store]. The shopper's data can then be aggregated for multiple visits to many retail locations in a geographic area [store-specific ‘trajectory’ information is obtained from databases associated with individual stores and then aggregated in a central database]. The aggregated shopper data can be filtered using application-specific criteria for further analysis”, to demonstrate that Sharma implicitly discloses 
	As to ‘Official Notice’, the examiner has not invoked an ‘Official Notice’ defense, but rather is relying on an interpretation of what a person having ordinary skill in the art (a PHOSITA) would understand Sharma to disclose both expressly and implicitly.
	Concluding, then, the Applicant asserts, “[i]n view of the shortcomings of the prior art and the errors in analysis of the prior art set forth in the Office Action … the Office Action has failed to clearly articulate a reason why the prior art would have rendered the claimed invention obvious to one of ordinary skill in the art. Accordingly, no prima facie case of obviousness has been established, and claim 1 is allowable”.
	In reply, the examiner disagrees since the combination of previously cited references discloses the limitations of independent claim 1 (see 18 May 2021 Office Action).
	Therefore, the rejection of claim 1 under U.S.C. § 103 in view of the prior art of record is maintained.
	Regarding claims 3-6 and 8-10, the Applicant argues, “[d]ependent ” claims 3-6 and 8-10 are also allowable due to their dependence from claim 1.
	In response, the examiner disagrees. Applicant has not argued persuasively with respect to independent claim 1 nor has Applicant presented arguments specific to dependent claims 3-6 and 8-10.
	As such, the rejection of dependent claims 3-6 and 8-10 under U.S.C. § 103 in view of the prior art of record is maintained.
	Regarding claims 11 and 20, Applicant asserts, “[i]ndependent claims 11 and 20, although different in scope from claim 1 and from each other, recite elements similar to those discussed above regarding claim 1 and are thus allowable for at least reasons similar to those discussed above with respect to claim 1.”
	In response, the examiner disagrees since Applicant has not argued persuasively with respect to independent claim 1 nor has Applicant presented arguments specific to independent claims 11 and 20.

	Regarding claims 13-16, 18, and 19, Applicant states, “[d]ependent claims 13-16, 18, and 19 are also allowable due to their dependence from claim 11”.
	In response, the examiner disagrees since Applicant has not argued persuasively with respect to independent claims 1 nor 11, and has not presented arguments specific to dependent claims 13-16, 18 and 19.
	Therefore, the rejection of dependent claims 13-16, 18 and 19 under U.S.C. § 103 in view of the prior art of record is maintained.


/PATRICK F VALDEZ/Examiner, Art Unit 2611